DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 08/31/2020.
Claim 20 was previously cancelled.
Claims 1-19 and 21-23 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statements received 01/20/2019; 02/08/2019; 09/30/2019; 11/25/2019; 11/18/2020; 01/08/2021; and 02/25/2021 have been reviewed and considered.

Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-6, 9-14, 16, 19, 21, and 23 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/304,838.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Claim 1 of the present application is disclosed in claims 1, 5, and 7 of application 16/304,838, except for the following limitations: determining composite pairwise affinity levels of a plurality of articles according to 1) respective inter-article content similarity, 2) types of tracked users effecting said pairwise article successions; and 3) pairwise frequency of article successions.  Claims 1, 5, and 7 of application 16/304,838 do not explicitly recite “composite pairwise affinity levels”, but they do teach using a measure of (1)-(3) to determine a preferred article to succeed a particular article.  It would have been obvious to one of ordinary skill in the art to disclose composite pairwise affinity levels since the composite pairwise affinity levels are simply a substitution for the pairwise content similarities and prior usage measure of application 16/304,838. 
Claim 2 is disclosed in claim 1 of application 16/304,838.  Claim 3 is disclosed in claim 6 of application 16/304,838.  Claim 4 is disclosed in claim 6 of application 16/304,838.  Claim 5 is disclosed in claim 1 of application 16/304,838.  Claim 6 is disclosed in claim 1 
Claim 12 of the present application is disclosed in claims 1, 5, and 7-8 of application 16/304,838, except the following limitation: determining a composite measure for each article transition as a function of the global measure and the user-type measure. Claims 1, 5, and 7 of application 16/304,838 do not explicitly recite a “composite measure”, but they do teach using a prior usage measure determined by a global usage measure (claim 5) and a cluster-specific usage measure (claim 7).  It would have been obvious to one of ordinary skill in the art to disclose a composite measure since the composite measure is simply a substitution for the prior usage measure of application 16/304,838. 
Claim 13 is disclosed in claim 1 of application 16/304,838.  Claim 14 is disclosed in claims 1, 5, and 7 of application 16/304,838, as explained above in reference to claim 1 of the instant application.  Claim 16 is disclosed in claim 6 of application 16/304,838.  Claim 19 is disclosed in claim 9 of application 16/304,838.
Claim 21 is disclosed in claims 12, 17, and 18 of application 16/304,838, except the following limitation: determining a gravitation measure based on a pairwise article succession count, and an attraction measure based on each cluster of users.  Claims 12, 17, and 18 do not explicitly recite “a gravitation measure” and “an attraction measure”.  However, they do teach a prior usage measure (claim 12) based on pairwise article succession counts, and a cluster-specific usage measure (claim 18) based on each cluster of users.  It would have been obvious to one of ordinary skill in the art to disclose the gravitation and attraction measures, since the gravitation and attraction measures are 
Claim 23 is disclosed in claim 12 of application 16/304,838.

	Claims 7, 15, 17, and 22 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of Application No. 16/304,838 in view of Gomez-Rosado (US 2015/0213357 A1).
Claim 7 is disclosed by claims 1, 5, and 7 of application 16/304,838, except the following limitations: ranking directed article pairs originating from said designated article according to composite affinity levels; designating a predefined number of directed article pairs as candidate directed article pairs according to said ranking; and selecting said preferred succeeding article from among said candidate directed article pairs.  However, Gomez-Rosado [Symbol font/0x2D]which like the application 16/304,838 is related to generating succeeding recommendations[Symbol font/0x2D] teaches: ranking directed article pairs originating from said designated article according to composite affinity levels (see “a dynamic icon that is chosen more frequently with a second dynamic icon 4 than any other pairing with that second dynamic icon may be recommended” in ¶ [0174]; ¶ [0176] of Gomez-Rosado); designating a predefined number of directed article pairs as candidate directed article pairs according to said ranking (see “Thus, in some embodiments, the first dynamic icon 75 may be chosen by the user and, subsequently, the interface 101 may be configured to generate a suggested list of the next three sequentially chosen options 77, 79 and 81” in ¶ [0177] of Gomez-Rosado); and selecting said preferred succeeding article from among said candidate directed article pairs (¶ [0177] of Gomez-Rosado).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 
	Claims 17 and 22 are similar to claim 8 and rejected by the same rationale as presented above.
Claim 15 is disclosed by claim 6 of application 16/304,838, except the following limitations: clustering said plurality of users into a number of clusters according to … a predefined criterion.  However, Gomez-Rosado [Symbol font/0x2D]which like the application 16/304,838 is related to generating succeeding recommendations[Symbol font/0x2D] teaches: clustering said plurality of users into a number of clusters according to … a predefined criterion (see “a consumer’s specific demographic” in ¶ [0207] of Gomez-Rosado).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of application of 16/304,838 to include the predefined criterion of Gomez-Rosado.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of application of 16/304,838 to include predefined criterion of Gomez-Rosado in order to tailor the interface to a consumer’s needs (Gomez-Rosado: ¶ [0207]).


Claim 8 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of Application No. 16/304,838 in view of Gomez-Rosado (US 2015/0213357 A1), and further in view of Bates (US 2011/0010307 A1).
Claim 8 is disclosed by claims 1, 5, and 7 of application 16/304,838, in view of Gomez-Rosado as explained above, except the following limitations: wherein said selecting comprises using a randomly sequenced round robin process weighted according to composite pairwise affinity levels of said candidate directed article pairs.  However, Bates [Symbol font/0x2D]which like the application 16/304,838 is related to generating succeeding article recommendations[Symbol font/0x2D] teaches: wherein said selecting comprises using a randomly sequenced round robin process weighted according to composite pairwise affinity levels of said candidate directed article pairs (see ¶ [0165]; see “present article recommendations from one or more algorithms in a round-robin format” in ¶ [0167] of Bates).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of application of 16/304,838 to include the round robin process of Bates.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of application of 16/304,838 in view of Gomez-Rosado to include round robin process of Bates because a presentation which presents a list with a greater number of recommended articles may lead to better user satisfaction (Bates: ¶ [0057]).
Claim 18 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of Application No. 16/304,838 in view of Gomez-Rosado (US 2015/0213357 A1), and further in view of Dugan (US 2014/0372250 A1).
Claim 18, which depends from claim 17 above, is disclosed by claims 1, 5, and 7 of application 16/304,838, in view of Gomez-Rosado except the following limitations: designating at least two articles as highest ranking; and randomly designating one of said at least two articles as said target article.  However, Dugan [Symbol font/0x2D]which like application 16/304,838 is related to providing recommended content[Symbol font/0x2D] teaches: designating at least two articles as highest ranking (see “select the five highest ranked pieces of content” in ¶ [0083] of Dugan); and randomly designating one of said at least two articles as said target article (see “randomly select one of the top five highest ranked content for each such topic” in ¶ [0083] of Dugan).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of application 16/304,838 in view of Gomez-Rosado to include the random designation of Dugan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include random designation of Dugan in order to recommend content and determine popularity and relevance in a way that is not self-propagating (Dugan: ¶ [0084]).

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

	

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-23 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-19 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: acquiring contents of a plurality of articles accessible through the information system; determining pairwise inter-article content similarity; tracking a plurality of users of the information system to identify pairwise article successions, wherein a pairwise article succession comprises two articles accessed by a same user; determining composite pairwise affinity levels of said plurality of articles according to: respective inter-article content similarity; types of tracked users effecting said pairwise article successions; and pairwise frequency of article successions; and determining for a designated article of said plurality of articles a preferred succeeding article according to said composite pairwise affinity levels.
The claims as a whole are directed to “determining a preferred succeeding article”.  Determining a preferred succeeding article is a commercial interaction, such as an advertising activity.  Additionally, determining a preferred succeeding article is an example of managing personal behavior.  Commercial interactions and management of personal behavior are classified under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea. 
 employing a hardware processor to execute processor-readable instructions.  The processor is merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor is merely being used as a tool to perform the abstract ideas.  Accordingly, claim 1 is ineligible. 
	Dependent claim(s) 2-10 merely further limit the abstract idea by further characterizing the abstract idea, without reciting any additional elements.  Accordingly, claims 2-10 are ineligible.
Dependent claim 11 recites storing affinity levels in a memory device coupled to said hardware processors.  The memory is merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).   Furthermore, storing information in memory is considered to be insignificant extra-solution activity and well-understood, routine and conventional computer functions (see MPEP 2106.05(d)(II)iv.).  Accordingly, claim 11 is ineligible. 
Claim(s) 12-19 are parallel in nature to claims 1-11.  However, the method of claim 12 recites the additional element of a computing device.  The computing device is merely being used as tools to perform the abstract idea.  Therefore, claims 12-19 are not significantly more 
	Claim(s) 21-23 are parallel in nature to claims 1-11 and 12-19. Therefore, claims 21-23 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.

	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-7, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Rosado (US 2015/0213357 A1) in view of Artun (US 2013/0204738 A1).
	Claim 1, Gomez-Rosado discloses a method of interacting with an information system, comprising: employing a hardware processor to execute processor-readable instructions to perform processes of:
acquiring contents of a plurality of items accessible through the information system (see “the system may be configured to access an item list” in ¶ [0169]);
determining pairwise inter-item content similarity (see “determining a relevancy of each item to the selected item” in ¶ [0169]);
tracking a plurality of users of the information system to identify pairwise item successions, wherein a pairwise item succession comprises two items accessed by a same user (see “transaction data” and “quantity of customers” in ¶ [0086]; see “visual biasing, indicates that the panini dynamic icon 23 and soup 24 dynamic icon are frequently chosen after the ceasar dynamic icon 19 in the transaction data” in ¶ [0166]; ¶ [0171]);
determining composite pairwise affinity levels of said plurality of items according to:
respective inter-items content similarity (see “In some embodiments, the predictive sequencing is determined based on a relevancy score and/or transaction data of each item to the selected item” in ¶ [0166]); and
pairwise frequency of item
determining for a designated item of said plurality of items a preferred succeeding item according to said composite pairwise affinity levels (see “The system may then receive a selection indication of a dynamic icon from the user 2225, 2325, and based on the selected icon (and the item represented by the icon) suggest one or more items via predictive sequencing 2230, 2330” in ¶ [0169]).
Gomez-Rosado does not disclose:
articles;
determining composite pairwise affinity levels of said plurality of articles according to: … types of tracked users effecting said pairwise article successions.
However, Artun [Symbol font/0x2D]which like Gomez-Rosado is related to analyzing user’s interactions with different items and providing related recommendations[Symbol font/0x2D] teaches:
articles (see “a recommender system predicts which entities (e.g., products, documents, movies, persons, etc.) are likely to be of interest to a user” in ¶ [0015] of Artun);
determining affinity levels of said plurality of articles according to:… types of tracked users effecting said pairwise article successions (see “the behavior of users is weighted with their membership value for the considered cluster” in ¶ [0031]; ¶ [0037] of Artun).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify composite pairwise affinity levels and items of Gomez-Rosado to include the types of tracked users and articles as taught by Artun.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the composite pairwise affinity levels to include the types of tracked users and articles of Artun so that the recommender system is able to build recommendations for a the user in real-time based on the entities the user is browsing (Artun: ¶ [0015]).
Claim 2, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado further teaches:
communicating an identifier of said preferred succeeding article to a user accessing the designated article (¶ [0169]).

Claim 3, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado further teaches:
segmenting said plurality of users into a plurality of clusters according to a predefined criterion (see “in some embodiments, the system may present the most popular items for a consumer’s specific demographic” in ¶ [0207]); and
determining said types of tracked users as identifiers of respective clusters to which said tracked user belong (see “For example, if young, female consumers typically purchase Duck, the system may bias Duck as a more popular option based if the consumer is a young female” in ¶ [0207]).

Claim 4, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado does not teach the following limitations, however Artun further teaches:
associating each tracked user with a respective group of users and a level of significance within said respective group of users (see “The centroid assignment module 204 projects the user data in the node space, calculates user-centroid  membership values, and optionally assigns users to the centroid for which they have the highest membership value” in ¶ [0029]), said types indicating for said each tracked user:
a group of users to which said each tracked user belongs (¶ [0029] of Artun); and
a respective level of significance (see “user-centroid membership values” in ¶ [0046] of Artun).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gomez-Rosado in view of Artun to include the types of tracked users as taught by Artun.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the types of tracked users of Artun in order to help maximize the similarity of customer behavior within a same cluster and minimize the similarity of user behavior across clusters (Artun: ¶ [0028]).

Claim 5, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado further teaches:
detecting an access transition to a subsequent article following said communicating (see “The user may then select the suggested item(s)” in ¶ [0169]); and
updating a measure of effective recommendations subject to a determination that said subsequent article is the preferred succeeding article (¶ [0143]; see “when the user selects the dynamic icon representing one of the suggested items 2335, the predictive sequencing may be updated 2345 to present another item in the sequence” in ¶ [0169]; Fig. 11A, #1135).



Claim 6, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado further teaches:
detecting an access transition to a subsequent article following said communicating (see “The user may then select the suggested item(s)… or another, non-suggested item” in ¶ [0169]);
determining a first composite affinity level of said designated article to said preferred succeeding article (see “the interface 101 may be configured to indicate the relative frequencies of with which each option (e.g., dynamic icon) is selected relative to a first selected dynamic icon by an intuitive visual representation” in ¶ [0176]);
determining a second composite affinity level of said designated article to said subsequent article (¶ [0176]);
updating discrepancy statistics based on comparing said first composite affinity level and said second composite affinity level (see “the system visually biases the features of the dynamic icons based on a comparison of their transaction data” in ¶ [0140]; see “the biasing may be updated after each selection indication” in ¶ [0143]; Fig. 11A, #1135).

Claim 7, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado further teaches:
ranking directed article pairs originating from said designated article according to composite pairwise affinity levels (see “a dynamic icon that is chosen more frequently with a second dynamic icon 4 than any other pairing with that second dynamic icon may be recommended” in ¶ [0174]; ¶ [0176]);
designating a predefined number of directed article pairs as candidate directed article pairs according to said ranking (see “Thus, in some embodiments, the first dynamic icon 75 may be chosen by the user and, subsequently, the interface 101 may be configured to generate a suggested list of the next three sequentially chosen options 77, 79 and 81” in ¶ [0177]); and
selecting said preferred succeeding article from among said candidate directed article pairs (¶ [0177]).

Claim 11, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  Gomez-Rosado further teaches:
storing in a memory device coupled to said hardware processors composite pairwise affinity levels exceeding a predefined lower bound (¶ [0105]; see “The frequency of selection in the transaction data that is required to trigger the predictive sequencing between two dynamic icons 5 can be any threshold or percentage of dynamic icon selections” in ¶ [0171]).

Claim 21, Gomez-Rosado discloses an apparatus for interacting with an information system, the apparatus comprising: a processor and a plurality of memory devices storing (¶ [0103]; Fig. 3):
a tracking module configured to track a plurality of users accessing a plurality of articles to acquire (¶ [0091]; see “transaction data” in ¶ [0166]):
contents of said plurality of articles (see “item data 515 may include transaction data 535 … and/or characteristic data” in ¶ [0110]);
characteristics of said plurality of users (see “Profile data 510, in some embodiments, may include transaction data 520, biographical data 525, and/or preference data 530” in ¶ [0110]); and
pairwise article successions (see “the predictive sequencing is determined based on a relevancy score and/or transaction data of each item to the selected item” in ¶ [0166]);
a module for determining pairwise content-similarity levels of said plurality of articles (see “The analytical engine … may produce a hierarchy of relevancy scores for the items based on the similarities between a given item, or profile data, and each of the plurality of items” in ¶ [0120]; see “a relevancy score and/or transaction data of each item to the selected item” in ¶ [0166]);
a module for dividing said plurality of users into clusters according to said characteristics (¶ [0207]; see “a profile ID or profile identifier 2810 is tracked and received by the system to generate appropriate filters for display and/or to automatically bias the dynamic icons based on the relevant information for the particular user” in ¶ [0209]);
a module for accumulating for each directed article pair of said pairwise article successions:
a gravitation measure based on a respective succession count (see “relative selection frequency” in ¶ [0175]); 
a recommendation module configured to communicate to a user accessing a reference article an identifier of a preferred succeeding article determined according to said pairwise content-similarity levels, said gravitation measure, and said attraction measure (see “The system may then receive a selection indication of a dynamic icon from the user 
Gomez-Rosado does not disclose:
wherein the products are articles;
a module for accumulating for each directed article pair of said pairwise article successions:…an attraction measure for each cluster of users indicating a respective cluster-specific weight.
However, Artun [Symbol font/0x2D]which like Gomez-Rosado is directed to predicting item affinity[Symbol font/0x2D] teaches:
wherein the product are articles (see “a recommender system predicts which entities (e.g., products, documents, movies, persons, etc.) are likely to be of interest to a user” in ¶ [0015] of Artun);
an attraction measure for each cluster of users indicating a respective cluster-specific weight (see “For a particular cluster, the behavior of users is weighted with their membership value for the considered cluster” in ¶ [0031] of Artun)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gomez-Rosado to include the attraction measure for each cluster of users as taught by Artun.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the attraction measure for each cluster of users of Artun in order to help maximize the similarity of customer behavior within a same cluster and minimize the similarity of user behavior across clusters (Artun: ¶ [0028]).
Claim 22, the combination of Gomez-Rosado in view of Artun teaches apparatus of claim 21.  Gomez-Rosado further discloses wherein said recommendation module is further configured to:
determine an affinity level for each directed article pair according to respective content-similarity level, gravitation measure, and attraction measure (¶ [0169]; see “in combination with item data or profile data patterns” in ¶ [0179]);
sort directed article pairs originating from each article into ranks according to respective affinity levels (see “a dynamic icon that is chosen more frequently with a second dynamic icon 4 than any other pairing with that second dynamic icon may be recommended” in ¶ [0174]; ¶ [0176]); and
determine said preferred succeeding article according to ranks of directed article pairs originating from said reference article (see “The system may then receive a selection indication of a dynamic icon from the user 2225, 2325, and based on the selected icon (and the item represented by the icon) suggest one or more items via predictive sequencing 2230, 2330” in ¶ [0169]).

Claim 23, the combination of Gomez-Rosado in view of Artun teaches the apparatus of claim 21.  Gomez-Rosado further discloses further comprising a module, stored in one of said memory devices, configured to:
detect from said pairwise article successions, a subsequent article accessed by said user (see “The user may then select the suggested item(s)” in ¶ [0169]); and
report discrepancies of content-similarity, gravitation measure, and attraction measure between transition to said subsequent article and a transition to said
.

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Rosado (US 2015/0213357 A1) in view of Artun (US 2013/0204738 A1), and further in view of Bates (US 2011/0010307 A1).
Claim 8, the combination of Gomez-Rosado in view of Artun teaches the method of claim 7.  The combination of Gomez-Rosado in view of Artun does not teach the following limitations, however Bates [Symbol font/0x2D]which like Gomez-Rosado is directed to providing recommended content[Symbol font/0x2D] teaches, wherein said recommending comprises:
wherein said selecting comprises using a randomly sequenced round robin process weighted according to composite pairwise affinity levels of said candidate directed article pairs (¶ [0165]; ¶ [0167] of Bates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selecting of Gomez-Rosado in view of Artun to include the round robin process of Bates.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the selecting to include the round robin of Bates because a presentation which presents a list with a greater number of recommended articles may lead to better user satisfaction (Bates: ¶ [0057]).

Claim 10, the combination of Gomez-Rosado in view of Artun teaches the method of claim 1.  The combination of Gomez-Rosado in view of Artun does not teach the following 
formulating word vectors, each word vector characterizing content of a respective article of said plurality of articles (see “transforms or presents each article as a document vector in a bag-of-words structure” in ¶ [0075]; see “For each document, in step 225 of the invention a vector is created” in ¶ [0076] of Bates); and
performing pairwise comparisons of word vectors of different articles (see “Then the vectors are compared in step 228 to determine those most similar” in ¶ [0078] of Bates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gomez-Rosado in view of Artun to include the word vectors of Bates.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the word vectors of Bates in order to reduce dimensionality, making the comparison to other articles simpler (Bates: ¶ [0075]). 
          

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Rosado (US 2015/0213357 A1) in view of Artun (US 2013/0204738 A1) and further in view of Barkan (US 2017/0316486 A1).
Claim 9, the combination of Gomez-Rosado in view of Artun teaches the method of claim 7.  The combination of Gomez-Rosado in view of Artun does not teach:
further comprising excluding a directed article pair of inter-article content similarity exceeding a predefined threshold.
However, Barkan [Symbol font/0x2D]which like Gomez-Rosado is related to producing item recommendations for users based on usage data[Symbol font/0x2D] teaches:
further comprising excluding a directed article pair of inter-article content similarity exceeding a predefined threshold (see “define a frequency above which items are discarded” in ¶ [0028] of Barkan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gomez-Rosado in view of Artun to include the exclusion of Barkan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the exclusion of Barkan so as to remove the most popular items which tend to pair with everything and thus spoil the results (Barkan: ¶ [0028]). 


Claims 12-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Rosado (US 2015/0213357 A1) in view of Morley (US 2016/0253325 A1), and further in view of Bates (US 2011/0010307 A1).
Claim 12, Gomez- Rosado discloses a method, implemented in a computing device, of interacting with an information system, the method comprising:
tracking a plurality of users accessing a plurality of items through the information system (¶ [0091]; see “transaction data” in ¶ [0166]);
determining for each tracked user:
a respective user type of a predefined plurality of user types (see “a consumer’s specific demographic” in ¶ [0207]; ¶ [0209]); and
a currently accessed item (see “a currently selected item as represented by the transaction data” in ¶ [0167]);
for each item-access transition where a particular user accesses a first item then a second item:
maintaining 
determining a measure as a function of the global measure (see “relative frequencies of with which each option (e.g., dynamic icon) is selected relative to a first selected dynamic icon” in ¶ [0176]);
recommending a first target item to succeed said currently accessed item according to measures of directed item pairs originating from said currently accessed item (“the interface 101 may be configured to indicate the relative frequencies of with which each option (e.g., dynamic icon) is selected relative to a first selected dynamic icon by an intuitive visual representation” in ¶ [0176]).
Gomez-Rosado does not teach:
maintaining a global measure and a user-type measure of transitions from the first article to the second article; and
determining a composite measure as a function of the global measure and the user-type measure.
However, Morley [Symbol font/0x2D]which like Gomez-Rosado is directed to predicting item affinity[Symbol font/0x2D] teaches:
maintaining a global measure and a user-type measure (see “user-based CF model” and “global average model” in ¶ [0073] of Morley); and
determining a composite measure as a function of the global measure and the user-type measure (¶ [0057]; see “global average module” in ¶ [0071]; see “The output of the behavioral model 108 may be configured to serve as input to the one or more of the CF and global-average models” in ¶ [0077] of Morley).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gomez-Rosado to include the composite 
	The combination of Gomez-Rosado in view of Morley does not disclose:
wherein the items are articles.
However, Bates[Symbol font/0x2D]which like Gomez-Rosado is directed to providing recommended content[Symbol font/0x2D] teaches, wherein said recommending comprises:
wherein the items are articles (see “An important aspect of the present invention is that upon receiving input from the user on one or more of articles 140a to 140n the system and method, in the same session, provides one or more new (refreshed or replacement) articles to the user in place of one or more articles 140a to 140n” in ¶ [0067] of Bates).
The articles of Bates are similar to the items of Gomez-Rosado because both are content items being recommended to users. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of articles of Bates for the items of Gomez-Rosado. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 13, 
acquiring contents of said plurality of articles(see “the system may be configured to access an item list” in ¶ [0169]); and
determining pairwise content similarities of said plurality of articles (see “determining a relevancy of each item to the selected item” in ¶ [0169]).

Claim 14, the combination of Gomez-Rosado in view of Morley, and further in view of Bates teaches the method of claim 12.  Gomez-Rosado further discloses:
determining a composite affinity level for each directed pair of articles as a function of at least one of:
a respective content similarity(see “In some embodiments, the predictive sequencing is determined based on a relevancy score and/or transaction data of each item to the selected item” in ¶ [0166]);
a respective global measure (see “the system or device may consider the number of times one dynamic icon (for example, the soup dynamic icon 24) is selected immediately after another dynamic icon (for example, the caesar dynamic icon 19) to generate the sequencing” in ¶ [0171]); 
recommending a second target article to succeed said currently accessed article
according to composite affinity levels of directed article pairs originating from said
currently accessed article (see “The system may then receive a selection indication of a dynamic icon from the user 2225, 2325, and based on the selected icon (and the item represented by the icon) suggest one or more items via predictive sequencing 2230, 2330” in ¶ [0169]).
Gomez-Rosado does not disclose:
determining a composite affinity level for each directed pair of articles as a function of … a respective user-type measure.
However, Morley [Symbol font/0x2D]which like Gomez-Rosado is directed to predicting item affinity[Symbol font/0x2D] teaches:
determining a composite affinity level for each directed pair of articles as a function of … a respective user-type measure (¶ [0057]; see “global average module” in ¶ [0071]; see “The output of the behavioral model 108 may be configured to serve as input to the one or more of the CF and global-average models” in ¶ [0077] of Morley).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composite affinity level of Gomez-Rosado to include the user-type measure as taught by Morley.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the composite affinity level of Gomez-Rosado to include the user-type measure of Morley in order to solve a problem that occurs when traditional hybrid recommendation algorithms attempt to address a cold-start problem (Morley: ¶ [0005]).

Claim 15, the combination of Gomez-Rosado in view of Morley, and further in view of Bates teaches the method of claim 12.  Gomez-Rosado further discloses:
acquiring characteristics of said plurality of users (¶ [0207];
clustering said plurality of users into a number of clusters according to said characteristics and a predefined criterion (see “young, female consumers” in ¶ [0207]); and
determining said user type as an identifier of a cluster to which said tracked user belongs (¶ [0207]; see “a profile ID or profile identifier 2810 is tracked and received by the system to generate the appropriate filters” in ¶ [0209]).

Claim 17, the combination of Gomez-Rosado in view of Morley, and further in view of Bates teaches the method of claim 12.  Gomez-Rosado further discloses:
for each article of said plurality of articles, ranking each other article according to a respective composite measure to produce a respective set of ranked directed article pairs (¶ [0176]-[0177]).

Claim 19, the combination of Gomez-Rosado in view of Morley, and further in view of Bates teaches the method of claim 12.  Gomez-Rosado further discloses: 
updating said global measure following said each article-access transition (see “the biasing may be updated after each selection indication” in ¶ [0143]; ¶ [0171]).
Gomez-Rosado does not disclose:
updating said user type measure.
However, Morley discloses:
updating said user type measure (¶ [0138] of Morley).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the updating of Gomez-Rosado to include the user type measure of Morley.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the updating to include the user type of Morley because in order to .


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Rosado (US 2015/0213357 A1) in view of Morley (US 2016/0253325 A1), in view of Bates (US 2011/0010307 A1), and further in view of Artun (US 2013/0204738 A1).
Claim 16, the combination of Gomez-Rosado in view of Morley and further in view of Bates teaches the method of claim 15.  The combination of Gomez-Rosado in view of Morley and further in view of Bates does not teach the following limitations, however Artun [Symbol font/0x2D]which like Gomez-Rosado is directed to determining content recommendations[Symbol font/0x2D] teaches:
determining centroids of said plurality of clusters (¶ [0027]-[0028] of Artun);
determining a centroid-proximity measure of said particular user according to proximity of said particular user to a respective centroid (see “calculates user-centroid membership values” in ¶ [0029] of Artun); and
determining said user-type measure as cumulative centroid-proximity measures of users effecting said each article-access transition (¶ [0029]-[0030] of Artun).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clusters of Gomez-Rosado in view of Morley and further in view of Bates to include the centroids as taught by Artun.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the clusters to include the centroids of Artun in order to maximize the similarity of customer behavior within the same cluster (Artun: ¶ 0028]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Rosado (US 2015/0213357 A1) in view of Morley (US 2016/0253325 A1), in view of Bates (US 2011/0010307 A1) and further in view of Dugan (US 2014/0372250 A1).
Claim 18, the combination of Gomez-Rosado in view of Morley, and further in view of Bates teaches the method of claim 17.  The combination of Gomez-Rosado in view of Morley, and further in view of Bates does not teach the following limitations, however Dugan [Symbol font/0x2D]which like Gomez-Rosado is directed to providing recommended content[Symbol font/0x2D] teaches, wherein said recommending comprises:
designating at least two articles of highest ranking (see “select the five highest ranked pieces of content” in ¶ [0083] of Dugan); and
randomly designating one of said at least two articles as said target article (see “randomly select one of the top five highest ranked content for each such topic” in ¶ [0083] of Dugan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommending of Gomez-Rosado to include the random designation of Dugan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the recommending to include random designation of Dugan in order to recommend content and determine popularity and relevance in a way that is not self-propagating (Dugan: ¶ [0084]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dai (US 9,691,096 B1) teaches analyzing navigational patterns to generate item recommendations.
Kirby (US 2014/0067597 A1) teaches a hybrid recommendation system that clusters users based on user characteristics.
Muralidhar (US 2017/0132230 A1) teaches recommending relevant news content using implicit user feedback and interaction data.
NPL Ref U (Charlin) describes a three-stage framework to model recommender systems including elicited user information, predicted user-item preferences, and matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625